Citation Nr: 9935150	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  90-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability other than post traumatic stress disorder.

2.  Entitlement to service connection for post traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970.

This case initially arose from an October 1988 rating 
decision which denied entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability.  In January 1990 the RO denied service connection 
for an acquired psychiatric disability to include post-
traumatic stress disorder (PTSD), and in January 1992 service 
connection was denied for periodontitis.  The veteran 
perfected appeals from those decisions.  

In November 1995 the Board of Veterans' Appeals (Board) 
denied entitlement to total rating based upon individual 
unemployability due to service-connected disability and also 
denied the claims for service connection for periodontitis 
with missing teeth, and psychiatric disability to include 
PTSD, as not well-grounded.  

The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  The veteran's appeal 
of the issue of total rating was dismissed in December 1997.  
In November 1998 the Secretary of the Department of Veterans 
Affairs (Secretary), submitted a Motion for Partial Summary 
Affirmance, Partial Remand, and Stay of Proceedings, in which 
the Secretary acknowledged that the Board had erroneously 
found the veteran's claim for service connection for a 
psychiatric disability other than PTSD, was not well-
grounded.  the Secretary urged the Court to remand that issue 
for adjudication on the merits.  With regard to service 
connection for PTSD the Secretary acknowledged that although 
the Board had properly found the claim for service connection 
not well-grounded in the absence of a current medical 
diagnosis of the condition, VA had failed to satisfy its duty 
to inform the appellant of information that was necessary to 
complete his application for benefits pursuant to 38 U.S.C.A. 
§ 5103(a).  Inasmuch as VA was on notice of the possible 
existence of evidence which would make the veteran's claim 
for service connection for PTSD well-grounded, the Secretary 
urged that remand was warranted to allow VA to fulfill its 
duty to inform. 

In February 1999 the Court affirmed the Board's November 1995 
denial of service connection for periodontitis with missing 
teeth.  The Court vacated the Board's decision to the extent 
that it denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include 
post traumatic stress disorder, and remanded the issue in 
accordance with the Secretary's motion.  A copy of the 
Secretary's motion has been inserted into the claims folder.


FINDINGS OF FACT

1.  The medical evidence of record reflects psychiatric 
disability with various diagnoses to include chronic severe 
anxiety as noted in September 1979.

2.  The veteran sustained multiple shell fragment wounds in 
service, and service connection is in effect for shell 
fragment wounds to both upper extremities, the chest cavity, 
both thighs, the right shoulder, the right leg, the abdomen, 
and the penis, and for retained foreign metallic bodies in 
the calvarium.  

3.  Private medical records dated in September 1979 reflect a 
diagnosis of chronic severe anxiety and the medical opinion 
that the veteran is a most extremely nervous individual as 
the result of having been through multiple war wounds and 
multiple operations.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
psychiatric disability other than post traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Service medical records demonstrate that the veteran 
sustained multiple shell fragment wounds in service.  Service 
connection is in effect for shell fragment wounds to both 
upper extremities, the chest cavity, both thighs, the right 
shoulder, the right leg, the abdomen, and the penis, and for 
retained foreign metallic bodies in the calvarium.  

Of record is a September 1979 private medical report which 
reflects the examiner's impression that the veteran is a most 
extremely nervous individual as the result of having been 
through multiple war wounds and multiple operations.  The 
diagnosis was anxiety, chronic, severe.  Inasmuch as the 
record reflects a medical diagnosis of a psychiatric disorder 
and medical evidence of a nexus to the injuries sustained in 
service, the veteran has presented the requisite elements of 
a plausible claim for service connection as described above. 


ORDER

The claim of entitlement to service connection for a 
psychiatric disability other than PTSD is well grounded.  To 
this extent only, the appeal is granted.


REMAND

After a review of the record, to include the November 1995 
Board decision and the Secretary's motion for remand the 
Board is of the opinion that additional development of the 
record is appropriate prior to further consideration of the 
veteran's well-grounded claim.  In addition to chronic severe 
anxiety the record reflects multiple psychiatric diagnoses.  
A differential diagnosis of probable war neurosis 
exacerbating a character disorder was noted in November 1979.  
In 1988 the private physician who examined the veteran for 
the Social Security Administration (SSA) diagnosed 
intermittent explosive disorder, dysthymic disorder, and 
narcissistic personality disorder, and concluded that the 
veteran had experienced his symptoms since childhood and the 
symptoms had interfered with his ability to function in the 
military and his vocational performance.  The VA examiner in 
1989 diagnosed mixed personality disorder.  In view of the 
conflicting conclusions, further medical clarification is 
warranted.  At the time of his VA examination in 1989 the 
veteran's medical record was not available to the examiners.  
He should be provided an additional VA psychiatric 
examination encompassing review of his full medical record.  

In addition, the record shows that at the time of his 
December 1970 physical examination for separation from 
service the veteran reported a history of treatment at a 
psychiatric hospital prior to service.  It is also noted that 
when the veteran was seen at a VA medical facility in 
February 1983, it was recorded that a private medical doctor 
had treated him with psychotropic medication in 1979.  
Neither referenced treatment is reflected by the record.  

With regard to service connection for PTSD, the veteran 
testified at his March 1989 personal hearing that a 
psychiatrist with the SSA had informed him that he suffered 
from PTSD.  The veteran reiterated this claim in a written 
statement received in April 1989 in which the veteran linked 
the condition to his injuries in service.  Pursuant to 
38 U.S.C.A. § 5103 (a) and the Court's direction in Robinette 
v. Brown, 8 Vet.App.69 (1995), the RO should inform the 
veteran that documentation of the claimed diagnosis would be 
the type of evidence which would complete his application for 
service connection for PTSD, and provided an opportunity to 
submit such evidence.

In view of the foregoing, the case is REMANDED for the 
actions listed below.  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non VA, who have treated him for 
psychiatric symptoms both before and 
subsequent to service.  Specific request 
should be made for information relating 
to the 1979 private medical treatment 
referenced above and preservice treatment 
at the Westbrook Psychiatric Hospital in 
1967.  All records received should be 
associated with the claims folder.

2  The RO should contact the veteran and 
advise him that in order to complete his 
application for service connection for 
PTSD, he needs to obtain and submit 
competent medical evidence of a current 
diagnosis of PTSD and of a nexus between 
events during active service and his 
current disorder.  The veteran should be 
provided the opportunity to submit such 
medical evidence from any physician or 
health care provider.  Any additional 
evidence received should be associated 
with the claims folder.  

3.  Following completion of the above 
requested development, the veteran should 
be provided a VA psychiatric examination.  
The examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated special tests and 
studies should be conducted and all 
clinical findings and diagnoses clearly 
set forth in the examination report.  In 
addition the examiner should provide 
opinions, based upon the medical evidence 
of record, as to the date of onset of 
each disorder diagnosed, and whether each 
condition is considered to be 
etiologically related to service or any 
service-connected disability.  The 
examiner should discuss any areas of 
disagreement which may exist between 
his/her opinion and other medical 
opinions of record.  

4.  The RO should then review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

